DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/611,440, filed on 11/06/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second enlargement region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance..
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4-5, 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 4 and 8 of prior U.S. Patent No. 11,185,878. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 of U.S. Patent No. 11,185,878. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant merely claims a broader version of patented invention removing independent claimed features into dependent claims in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a shift" in line 3.  Claim 1 from which claim 7 depends introduces a shift in line 15, it is unclear whether the Applicant intended to introduce a new shift or is referring to the one previously recited. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third projection" in line 2.  There no mention of the claimed feature earlier in this claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the second projection" in line 2.  There no mention of the claimed feature earlier in this claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected for its incorporation of the above through its dependency of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleixner (DE 10 2014 113 535 B4; please see included machine translation).
Re: Claim 10, Gleixner discloses the claimed invention including a device for manufacturing a dispenser container according to claim 12, comprising an outer container and an inner container for receiving a fluid, using a blow molding method for injection-molding a preform and for stretch-blowing the preform within the same device (Figs. 5-7), the device comprising:
a multi-component injection-molding means for injecting on the preform which comprises at least two layers, the plastic of the first layer not forming an integral connection with the plastic of the second layer and the plastic of the first layer having a higher elasticity than the plastic of the second layer (Para. 68, two layer preform);
an injection blow-molding core (106), to which the layers which form the preform are applied (Fig. 7, Para. 69, injection molding core);
a first cavity (105) for forming the first layer (Figs. 5-7);
a second cavity (107) for forming a second layer, into which a slider core can be introduced (Figs. 5-7);
a slider core (108) comprising at least one slider projection, which projects into the second cavity, the at least one slider projection (109), located in the second cavity, of the slider core recessing at least one region in the second layer, which region forms at least one pressure compensation opening in the outer container (Para. 69, slider core with slider core projections);
a stretch-blowing means for stretch-blowing the preform, which is heated by an injection-molding process and is at a working temperature required for the stretch blowing, to form the dispenser container (Para. 70, stretch blow molding),
wherein the first cavity and the second cavity are formed in such a way that after the stretch-blowing it is possible to shift the first outlet region relative to the second outlet region.
Re: Claim 11, Gleixner discloses the claimed invention including the first cavity comprises an enlargement region (8) for forming a first projection (10), the slider core projecting into the second cavity at the enlargement region, being in contact with said region, and being formed so as to form the pressure compensation opening (Figs. 2c, 6, Para. 69, forming the pressure compensation region).
Re: Claim 12, Gleixner discloses the claimed invention including the first outlet region of the dispenser container comprises the second projection (18), extending substantially perpendicular to an outlet direction (Fig. 2b).
Re: Claim 13, Gleixner discloses the claimed invention including the first cavity comprises a second enlargement region (20) for forming the second projection (Fig. 4 depicts a second a second enlargement area that is formed by the first cavity).
Claim 1-3, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (US 2004/0112921 A1) as applied to claim 12 above, and further in view of Gleixner (DE 10 2014 113 535 B4; please see included machine translation).
Re: Claim 1, Nomoto discloses the claimed invention including a dispenser container comprising an outer container (401) and an inner container (402) for receiving a fluid, wherein the outer container and the inner container are formed from blow-molded plastics (Para. 266, blow molded plastics), which do not form an integral connection with one another, and a first plastic from which the inner container is formed has a higher elasticity than a second plastic from which the outer container is formed, such that the inner container is deformable (Para. 36, 263-265, inner container made of a higher elasticity and not integrally connected) and wherein the outer container has at least one pressure compensation opening (406) for pressure compensation in a region between the outer container and the inner container (Para. 267, pressure compensation hole), wherein the inner container has a first outlet region and the outer container has a second outlet region, and wherein the first outlet region is able to be shifted relative to the second outlet region in an outlet direction (Depicted in Figs. 20-37);
Nomoto discloses the claimed invention including except for a projection on the outer face of the inner container. However, Gleixner teaches a dispensing container with an inner and outer container, such that the inner container comprises, on an outer face, at least one complementary first projection (10) for sealing the pressure compensation opening (8), said projection projecting into the pressure compensation opening and being non-positively connected to the pressure compensation opening before a shift of the first outlet region relative to the second outlet region, and the first projection being released from the pressure compensation opening after a shift of the first outlet region (Figs. 2a-2c, Para. 65, projections in opening).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the projection taught by Gleixner, since Gleixner states in paragraph 12-13 that such a modification creates special tightness between the inner container projection and the outer container opening thus ensuring said opening is closed when not in use, such that outside elements cannot ingress therein.
Re: Claim 2, Nomoto discloses the claimed invention including the first outlet region extends further in the outlet direction than the second outlet region, at least in part (Depicted in Fig. 23).
Re: Claim 3, Nomoto discloses the claimed invention including the pressure compensation opening is arranged on the second outlet region (Depicted in Fig. 23 positioned in outlet region).
Re: Claim 6, Nomoto discloses the claimed invention including the second outlet region comprises a third projection (405), which extends substantially perpendicular to the outlet direction (Depicted in Figs. 24-26).
Re: Claim 7, Nomoto in view of Gleixner discloses the claimed invention including the projection projecting into the pressure compensation opening is non-positively connected to the pressure compensation opening before a shift of the first outlet region relative to the second outlet region (Gleixner: Figs. 2a-2c, Para. 65, projections in opening non-positively connected before the shift)
Re: Claim 8, Nomoto discloses the claimed invention including a pump device (421) for fitting on the dispenser container, wherein the pump device is formed in such a way that the first outlet region is shifted relative to the second outlet region while the pump device is being fitted on the dispenser container (Figs. 25-26, Para. 289, outlet regions shifted as pump is fitted).
Re: Claim 9, Nomoto discloses the claimed invention including a holding device (420) is provided with a fourth projection, which, after the fitting, is connected to the third projection by means of a screw connection (Depicted in Figs. 24-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonneyrat, Uehara, Van Hove, Moretti, and Miyajiam, and Kitora are cited disclosing unclaimed dual layer container construction configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754